DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew David McCabe et al. US 20110276875 (hereinafter McCabe) in view of Michael A. Epstein US 6925182 (hereinafter Epstein). 
As per claim 1, McCabe teaches: A method for enabling collection of signed data in a collaborative content sharing platform, the method comprising:
producing a form, the form having one or more data entry components and at least one signature block component (“a document originator creates a signing template file that contains information about how a signable document is to be signed.  A 
selecting one or more assignee users of the collaborative content sharing platform (“The web signing server responds by presenting a web interface that authenticates [selected assignee user] and provides the document for signature to the first signer.  Once the first signer has signed, the document is routed to the other two signers for signatures before it is completed.” McCabe: para: 13);
providing the form to the one or more selected assignee users and thereby enabling the one or more selected assignee users to access the form (“The web signing server responds by presenting a web interface that authenticates and provides the document for signature to the first signer.  Once the first signer has signed, the document is routed to the other two signers for signatures before it is completed.” McCabe: para: 13);
receiving, from at least one of the one or more selected assignee users, first input corresponding to at least one of the one or more data entry components (user provides her/his initial [first input] the in a corresponding data entry field. McCabe: para: 13);
receiving, from the at least one of the one or more selected assignee users, second input indicative of an electronic signature of the at least one of the one or more selected assignee users corresponding to the first input (user provides her/his signature [second input] the in a corresponding signature field. McCabe: para: 13); 
McCabe does not explicitly teach, however, Epstein discloses: for each of the at least one of the one or more selected assignee users, storing the first input with the corresponding second input indicative of the selected assignee user’s electronic signature, wherein the first and second inputs are stored in a data structure which is separate from the form (“Referring first to FIG. 1 of the drawing, there is shown a networked system 10 comprised of a plurality of computer stations, terminals or other user computing and/or communication equipment 12 and a server 16 interconnected or capable of communicating via a wired or wireless network 14.  A store 18, which may be or include RAM, ROM, a hard disk, or other memory or media, is coupled to or forms part of server 16, and contains respective sections 18a-e, or fields in a data structure, for storing user IDs, encrypted private keys, public keys, documents, and digital signatures, respectively, for all users, which are indexed or otherwise addressable or retrievable by ID.  Networked system 10 may take a variety of forms but is preferably an intranet, the network 14 supporting TCP/IP, the user equipment 14 employing web browsers, and the server 18 acting as a web server.” Epstein: col. 4, lines 57 through col. 5, line 4 and fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McCabe with the methods of Epstein to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance management of the system data.
As per claim 10, this claim defines a system that corresponds to method claim 1 and does not define beyond limitations of claim 1. Therefore, claim 10 is rejected with the same rational as in the rejection of claim 1.
As per claim 16, this claim defines a computer program product that corresponds to method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 1.
Claims 2, 3, 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe in view of Epstein and further in view of Duane S. Chudy et al. US 20130218330 (hereinafter Chudy).
As per claim 2, the rejection of claim 1 is incorporated herein. The combination of McCabe and Epstein does not teach however, Chudy discloses: for each of the at least one of the one or more selected assignee users, the first input of the assignee user and a reference to the electronic signature of the assignee user are stored in the same record of a database table (“controller 1017 displays a Digital signature field 1483 with instructions prompting the user to digitally sign the holder creating a record in database 1371 of the user responsible for the verification.  The user can enter a digital signature by keying in her user name in the user name field 1485 and keying in her password in the password field 1487.  Alternatively, a biometric prompt 1489 prompts the user to place her thumb on biometric scanner 1130.  The biometric scan serves as the digital signature.” Chudy: para. 64).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McCabe and Epstein with the teaching of Chudy to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to enhance data management.
As per claim 3, the rejection of claim 2 is incorporated herein. McCabe does not explicitly teach, however, Epstein discloses: the database table does not contain the form (server 18 act as a web server that holds user data (Epstein: col. 4, lines 62 through col. 5, line 4 and fig. 1).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McCabe with the methods of Epstein to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied for efficient use of system resources.
	As per claim 11, this claim defines a system that corresponds to method claim 2 and does not define beyond limitations of claim 2. Therefore, claim 11 is rejected with the same rational as in the rejection of claim 2.
As per claim 12, the rejection of claim 11 is incorporated herein. McCabe discloses: the content sharing platform contains a forms app which is configured to enable the first user to build the form by selecting one or more form components, at least one of the form components being a signature component, adding the selected form components to the form, and configuring one or more attributes of the added form components (“An application program, such as a source-client application, is run by the computer 101, which then creates a signing template 120 and/or a signable document 122.  The computer 101 can include an application program that allows the signing template 120 and/or the signable document 122 to be sent for signature via email.” McCabe: para. 11).
As per claim 17, this claim defines a computer program product that corresponds to method of claim 11 and does not define beyond limitations of claim 11. Therefore, claim 17 is rejected with the same rational as in the rejection of claim 11.
Claims 4, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe in view of Epstein and further in view of Paul Everton et al. US 20210126882 (hereinafter Everton).
As per claim 4, the rejection of claim 1 is incorporated herein. The combination of McCabe and Epstein does not teach however, Everton discloses: the record contains an identifier associated with the form, but does not contain the form (“the system (e.g., 104) hosting the electronic forum may perform the following in response to selection of element 1826 in form: (1) a new record corresponding to a new post may be created in a database; (2) one or more fields of the record is/are populated with metadata regarding the post (e.g., an identifier of the form used to create the post, the name of the user that created the post, the time the post was created, etc.)” Everton: para. 141).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McCabe and Epstein with the teaching of Everton to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to enhance data management.
		As per claim 13, this claim defines a system that corresponds to method claim 4 and does not define beyond limitations of claim 4. Therefore, claim 13 is rejected with the same rational as in the rejection of claim 4.
As per claim 18, this claim defines a computer program product that corresponds to method of claim 13 and does not define beyond limitations of claim 13. Therefore, claim 18 is rejected with the same rational as in the rejection of claim 13.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McCabe in view of Epstein and further in view of Nicholas Daniel et al. Clayton et al. US 20180330423 (hereinafter Clayton).
As per claim 5, the rejection of claim 1 is incorporated herein. The combination of McCabe and Epstein does not teach however, Clayton discloses: the database table includes multiple records, including at least a first record associated with a first assignee user of the one or more selected assignee users and a second record associated with a second assignee user of the one or more selected assignee users (“maintaining a database of users, with a user record per user that contains details of the user”. Para. 10).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McCabe and Epstein with the teaching of Everton to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to keep the record of a group of people.
Claims 6, 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe in view of Epstein and further in view of Evan Robert Hildreth et al. US 20150381614 (hereinafter Hildreth).
As per claim 6, the rejection of claim 1 is incorporated herein. The combination of McCabe and Epstein does not teach however, Hildreth discloses: the one or more selected assignee users comprise at least one tenant user of the collaborative content sharing platform (Hildreth: abs. and para. 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McCabe and Epstein with the teaching of Hildreth to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the utility of the method.
As per claim 7, the rejection of claim 6 is incorporated herein. The combination of McCabe and Epstein does not teach however, Hildreth discloses: for the tenant user, identifying electronic signature data stored in the collaborative content sharing platform, verifying the second input indicative of the electronic signature using the electronic signature data stored in the collaborative content sharing platform (“In one embodiment, as discussed in greater detail below in FIG. 5, verification server 280 utilizes a biometric analysis engine 284 to compare the received biometric data with registered user biometric data stored by verification server 280 in a signature store 282.  The signature store 282 stores preregistered user biometric data, which is associated with one or more user devices and/or device identifiers.  When biometric analysis engine 284 determines that the biometric data matches registered biometric data, verification server 280 sends the device and/or user identification corresponding to the matched biometrics to media device 210.”Hildreth: para. 31), storing a reference to the electronic signature data stored in the collaborative content sharing platform (a device identifier [a reference] is associated with signatures “The signature store 282 stores preregistered user biometric data, which is associated with one or more user devices and/or device identifiers.” Hildreth: para. 31).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McCabe and Epstein with the teaching of Hildreth to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the utility of the method by associating more information to the signatures.
As per claim 14, the rejection of claim 10 is incorporated herein. The combination of McCabe and Epstein does not teach however, Hildreth discloses: the one or more selected assignee users comprise at least one tenant user of the collaborative content sharing platform (Hildreth: abs. and para. 14),wherein the content sharing platform is configured to, for the tenant user, identify electronic signature data stored in a data storage device internal to the collaborative content sharing platform, verify the second input indicative of the electronic signature using the electronic signature data stored in the collaborative content sharing platform (“In one embodiment, as discussed in greater detail below in FIG. 5, verification server 280 utilizes a biometric analysis engine 284 to compare the received biometric data with registered user biometric data stored by verification server 280 in a signature store 282.  The signature store 282 stores preregistered user biometric data, which is associated with one or more user devices and/or device identifiers.  When biometric analysis engine 284 and
store a reference to the electronic signature data stored in the collaborative content sharing platform (a device identifier [a reference] is associated with signatures “The signature store 282 stores preregistered user biometric data, which is associated with one or more user devices and/or device identifiers.” Hildreth: para. 31).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McCabe and Epstein with the teaching of Hildreth to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the utility of the method by associating more information to the signatures.
As per claim 19, this claim defines a computer program product that corresponds to system of claim 14 and does not define beyond limitations of claim 14. Therefore, claim 19 is rejected with the same rational as in the rejection of claim 14.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McCabe in view of Epstein and further in view of Istvan Lam et al. US 9129095 (hereinafter Lam).
As per claim 8, the rejection of claim 1 is incorporated herein. The combination of McCabe and Epstein does not teach however, Lam discloses: the one or more selected assignee users comprise at least one external user who is not a tenant of the collaborative content sharing platform (“A non-member may have or desire to obtain 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McCabe and Epstein with the teaching of Lam to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to allow entities outside the group to have access to the system resources.
					     Allowable Subject Matter
s 9, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record (in particular, McCabe; Andrew David et al. US 20110276875 A1, Epstein; Michael A. US 6925182 B1, Chudy; Duane S. et al. US 20130218330 A1, Everton; Paul et al. US 20210126882 A1, Clayton; Nicholas Daniel et al. US 20180330423 A1, Hildreth; Evan Robert et al. US 20150381614 A1, Lam; Istvan et al. US 9129095 B1 and Aggarwal; Anurag et al. US 20180113845 A1) singly or in combination does not disclose, with respect to independent claim 9 “ for the external user, verifying the second input indicative of the electronic signature using electronic signature data external to the collaborative content sharing platform, and storing a reference to the electronic signature data In a record stored in the collaborative content sharing platform.” and similar limitations of independent claims 15 and 20 in combination with the other claimed features as a whole."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493